ORDER
Respondent pled guilty to one count of felony driving under the influence, causing death, in violation of S.C. Code Ann. § 56-5-2945 (Supp. 1995). The Board of Commissioners on Grievances and Discipline asks this Court to temporarily suspend respondent from the practice of law in this State pursuant to Paragraph 6 of the Rule on Disciplinary Procedure, Rule 418, SCACR.
IT IS ORDERED that the petition is granted and respondent is temporarily suspended from the practice of law until further order of this Court.
Jean H. Toal, A.C.J.
FOR THE COURT